                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 1 of 18




                                   1

                                   2                                 UNITED STATES DISTRICT COURT

                                   3                                NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     IGNACIO PEREZ,                                     CASE NO. 4:19-cv-07288-YGR
                                   6                   Plaintiff,
                                                                                            ORDER: (1) GRANTING MOTION TO
                                   7             vs.                                        DISMISS FOR LACK OF JURISDICTION; (2)
                                                                                            DENYING MOTION TO DISMISS COMPLAINT
                                   8     INDIAN HARBOR INSURANCE COMPANY,                   AND/OR STAY CASE; (3) GRANTING IN
                                         ET. AL.,                                           PART AND DENYING IN PART MOTION TO
                                   9                                                        STRIKE PORTION OF COMPLAINT AND
                                                       Defendants.                          EXHIBITS RE: MEDIATION MATERIALS
                                  10
                                                                                            Re: Dkt. Nos. 11, 13, 14
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          In the related matter, Perez v. Rash Curtis & Associates, No. 16-cv-03396-YGR, (N.D.
                                  14   Cal.) (“Perez I”), a jury verdict was entered that each member of the class shall recover from
                                  15   defendant the amount of $500 per call made in violation of the Telephone Consumer Protection
                                  16   Act (“TCPA”), for an aggregate award in favor of the class of over $267 million. (Dkt. No. 347.)
                                  17   On October 25, 2020, the Court approved the October 11, 2019 assignment, which assigned Rash
                                  18   Curtis & Associates’ (“Rash Curtis”) bad faith claim against its insurer, Indian Harbor Insurance
                                  19   Company (“Indian Harbor”). (Dkt. No. 392.)
                                  20          In this action, Perez is now seeking to recover monies against Indian Harbor and its parent
                                  21   companies, XL America, Inc. (“XL America”), and XL Group Ltd. (“XL Group,” and collectively,
                                  22   “XL entities”) based on a breach of contract claim. (See Dkt. No. 1 at 5.) Perez brings one count
                                  23   of a breach of contract – a breach of the good faith and fair dealing provision – and seeks to
                                  24   recover the jury award from Perez I plus interest. (Id. at 4-5.)
                                  25          Before the Court are three motions filed by defendants, including: (1) a motion to dismiss
                                  26   the XL entities for lack of personal jurisdiction (Dkt. No. 11); (2) a motion to dismiss the
                                  27   complaint and/or stay the case (Dkt. No. 13); and a motion to strike a portion of the complaint and
                                  28   exhibits in regards to mediation materials. (Dkt. No. 14.)
                                            Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 2 of 18




                                   1           Having carefully reviewed the record, the papers submitted on each motion, the parties’

                                   2   oral arguments at the hearing held on February 26, 2020, and for the reasons set forth more fully

                                   3   below, the Court HEREBY ORDERS as follows: (1) the motion to dismiss for lack of personal

                                   4   jurisdiction is GRANTED; (2) the motion to dismiss and/or stay is DENIED; and (3) the motion to

                                   5   strike is GRANTED IN PART and DENIED IN PART.

                                   6           In order to expedite the issuance of this Order, the Court assumes familiarity with the facts.

                                   7   I.      MOTION TO DISMISS FOR LACK OF PERSONAL JURISDICTION1
                                   8           Defendants aver that dismissal of the XL entities is appropriate under Rule 12(b)(2)

                                   9   because this Court lacks personal jurisdiction over the XL entities. In the alternative, defendants

                                  10   assert that dismissal is also appropriate under Rule 12(b)(5) because Perez did not properly serve

                                  11   the XL entities as required under Rule 4.2

                                  12           A.     Legal Standard
Northern District of California
 United States District Court




                                  13           Under Rule 12(b)(2), a defendant may be dismissed if the court lacks personal jurisdiction

                                  14   over it. Plaintiff bears the burden of demonstrating that jurisdiction is appropriate. Federal courts

                                  15   ordinarily follow state law in determining the bounds of their jurisdiction over parties, looking to

                                  16   the state’s long arm statute regarding service of summons. See Fed. Rule Civ. Proc. 4(k)(1)(A)

                                  17   (service of process effective to establish personal jurisdiction over defendant subject to jurisdiction

                                  18   in the state court where the district is located); Daimler AG v. Bauman, 134 S. Ct. 746, 753

                                  19   (2014) (same). California’s long-arm statute, in turn, permits exercise of personal jurisdiction to

                                  20

                                  21           1
                                                Defendants request judicial notice of filings in a matter involving the XL entities, Allegis
                                  22   Inv. Services, LLC v. Arthur J. Gallagher & Co., 2:17-CV-515-DAK, 2017 WL 6512240 (D. Utah
                                       Dec. 19, 2017), (Dkt. No. 22) as well as Delaware state documents regarding XL Group. (Dkt.
                                  23   No. 12.) The Court GRANTS these requests for the purposes of this motion. See Harris v. Cty. of
                                       Orange, 682 F.3d 1126, 1131-32 (9th Cir. 2012) (quoting in part Fed. R. Evid. 201) (noting that
                                  24   courts may take judicial notice of documents or information that “can be accurately and readily
                                       determined from sources whose accuracy cannot be questioned,” including “undisputed matters of
                                  25   public record”); United States v. Black, 482 F.3d 1035, 1041 (9th Cir. 2007) (“[Courts] may take
                                       notice of proceedings in other courts, both within and without the federal judicial system, if those
                                  26   proceedings have a direct relation to matters at issue.”).
                                               2
                                  27             Because, as discussed, the Court concludes that the XL entities should be dismissed for
                                       lack of personal jurisdiction, this Order does not delve into these arguments relating to Rule
                                  28   12(b)(5).

                                                                                         2
                                          Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 3 of 18




                                   1   the full extent permitted by federal due process. Id.; see also Williams v. Yamaha Motor Co., 851

                                   2   F.3d 1015, 1020 (9th Cir. 2017). The party filing the complaint bears the burden to establish

                                   3   jurisdiction. Boschetto v. Hansing, 539 F.3d 1011, 1015 (9th Cir. 2008); see also Schwarzenegger

                                   4   v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir. 2004).

                                   5           B.      Analysis
                                   6           Here, the parties agree that the Court does not have general jurisdiction over the XL

                                   7   entities, but dispute the existence of specific jurisdiction. The parties do not dispute the well-

                                   8   known test for determining specific jurisdiction. Thus:

                                   9           Specific jurisdiction “exists when a case arises out of or relates to the defendant’s contacts

                                  10   with the forum.” Ranza v. Nike, Inc., 793 F.3d 1059, 1068 (9th Cir. 2015) (quotations and

                                  11   citations omitted). “In order for a court to exercise specific jurisdiction over a claim, there must

                                  12   be an ‘affiliation between the forum and the underlying controversy, principally, [an] activity or an
Northern District of California
 United States District Court




                                  13   occurrence that takes place in the forum State.’” Bristol-Myers Squibb Co. v. Superior Court of

                                  14   California, San Francisco Cnty., 137 S. Ct. 1773, 1781 (2017) (quoting Goodyear Dunlop Tires

                                  15   Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)). As the Supreme Court explained, the

                                  16   inquiry whether a forum state may assert specific jurisdiction over a nonresident defendant centers

                                  17   on the relationship among the defendant, the forum, and the litigation. Walden v. Fiore, 571 U.S.

                                  18   277, 283–84 (2014). “For a State to exercise jurisdiction consistent with due process, the

                                  19   defendant’s suit-related conduct must create a substantial connection with the forum State.” Id. at

                                  20   284. The plaintiff cannot be the only link between the defendant and the forum; rather, the

                                  21   defendant’s conduct must form the necessary connection with the forum in order to establish

                                  22   jurisdiction. Id. at 285.

                                  23           In the Ninth Circuit, three requirements must be met for a court to exercise specific

                                  24   jurisdiction over a nonresident defendant: “(1) The non-resident defendant must purposefully

                                  25   direct his activities or consummate some transaction with the forum or resident thereof; or perform

                                  26   some act by which he purposefully avails himself of the privilege of conducting activities in the

                                  27   forum, thereby invoking the benefits and protections of its laws; (2) the claim must be one which

                                  28   arises out of or relates to the defendant’s forum-related activities; and (3) the exercise of
                                                                                          3
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 4 of 18




                                   1   jurisdiction must comport with fair play and substantial justice, i.e. it must be reasonable.” Yahoo!

                                   2   Inc. v. La Ligue Contre Le Racisme et L'Antisemitisme, 433 F.3d 1199, 1205–06 (9th Cir. 2006);

                                   3   Schwarzenegger, 374 F.3d at 802 (9th Cir. 2004) (quoting Lake v. Lake, 817 F.2d 1416, 1421 (9th

                                   4   Cir. 1987)).

                                   5          Based on the foregoing test, the Court concludes that it lacks specific jurisdiction over the

                                   6   XL entities. The crux of the analysis turns on the first prong: that there are activities or

                                   7   transactions that equate with purposeful availment of the forum state, California. Here, based on

                                   8   the record, the Court notes the following weighing against a finding of purposeful availment:

                                   9         Both companies are holdings companies, not insurance companies;

                                  10         Neither company issued nor underwrote the policy at issue;

                                  11         Neither company defended nor participated in the defense of Rash Curtis in Perez I;

                                  12         Neither company conducts business in California nor owns real property in California;
Northern District of California
 United States District Court




                                  13         Neither company has employees in California;

                                  14         Neither company is registered or qualified to do business in California; and

                                  15         As of 2007, XL Group conducts no business whatsoever in the United States and is a

                                  16          Bermuda Holding company.

                                  17          Based on the foregoing, the Court concludes that Perez’s threadbare allegations that the XL

                                  18   entities, either individually or jointly, were involved with the underwriting, insurance, or review of

                                  19   investor claims are rebutted by the XL entities’ affidavit and unsupported by anything in the

                                  20   record. This action does not arise out of activities directed at California by the XL entities because

                                  21   they did not issue the Indian Harbor policy, are not the insurers of that policy, and do not

                                  22   administer that policy. The allegations and the record are clear that Indian Harbor is the issuer of

                                  23   and insurer under the policy. Thus, this action does not arise out of activities allegedly directed at

                                  24   California by the XL entities.

                                  25          Perez’s arguments to the contrary do not persuade. Specifically, Perez advances four

                                  26   arguments in support of personal jurisdiction: (1) that an employee for XL America and XL

                                  27   Group, Adam Williams, appeared and controlled Rash Curtis’ defense in Perez I; (2) “XL Caitlin”

                                  28   appears on the first page of the policy; (3) XL America appears on every single page of the policy;
                                                                                          4
                                          Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 5 of 18




                                   1   and (4) that Indian Harbor was acting as an agent on behalf of the XL entities.

                                   2          First, there is no evidence in the record that Williams was an employee of either XL

                                   3   America or XL Group. Indeed, there is at least some evidence to the contrary – that Williams is

                                   4   not an employee of XL Group. (See Dkt. No. 21-1 at 2 (Mim’s Decl.).) Instead, there is nothing

                                   5   in the record suggesting that Williams did any work for or behalf of an entity other than Indian

                                   6   Harbor in relation to the Perez I litigation.

                                   7          Second, the “XL Caitlin” designation does not suggest that there is specific jurisdiction in

                                   8   this matter. As another district court has found, “XL Catlin is a brand name not a legal entity.”

                                   9   Allegis, 2017 WL 6512240, at *1. Indeed, there is evidence in the record evidencing that XL

                                  10   Caitlin is a brand name. (See Dkt. No. 21-1 at 2 (Mim’s Decl.).) And, the “XL Caitlin”

                                  11   designation aside, the insurance policy is unambiguously issued by Indian Harbor, not XL Catlin,

                                  12   despite the “XL Designation” appearing on the first page. Specifically, the policy states that
Northern District of California
 United States District Court




                                  13   reporting must be to the “Company,” which is defined as Indian Harbor. (Dkt. No. 1 at 41, 50.)

                                  14          Third, the “XL America” references in the policy do not confer personal jurisdiction over

                                  15   XL America in this matter. “XL America” appears on every single page of the policy, but the

                                  16   wording provides: “© 2012 X.L. America, Inc. All Rights Reserved. May not be copied without

                                  17   permission.” (See generally Dkt. No. 1 at 27-63.) In an analogous circumstance, a court has

                                  18   found that such language does not confer personal jurisdiction over such entity. See Allegis, 2017

                                  19   WL 6512240, at *3 (“references to trade names, copyright holders, or other entities on or in

                                  20   conjunction with the policy forms will not be taken out of context” to establish personal

                                  21   jurisdiction). Other courts have also concluded that insignificant contacts, such as a trade name on

                                  22   a policy or correspondence, does not subject holding companies or insurer-affiliated entities to

                                  23   personal jurisdiction. See, e.g., Van Dusseldorp v. Continental Casualty Co., No. CIV16-5073-

                                  24   JLV, 2017 WL 4004421, at *3-4, 7-8 (D.S.D. Sept. 11, 2017); Buesing v. National Union Fire Ins.

                                  25   Corp., No. 3:17-CV-01426-H-JMA, 2017 WL 3525299, at *3 (S.D. Cal. Aug. 15, 2017).

                                  26   Similarly, the references in the privacy policy required by the Gramm-Leach Bliley Act, a federal

                                  27   statute, do not give the Court personal jurisdiction over XL America where such references apply

                                  28   generally to all companies, of which Indian Harbor is a subsidiary, and there is nothing in the
                                                                                        5
                                          Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 6 of 18




                                   1   record that XL America itself did or would do anything with respect to the collection of

                                   2   information by Indian Harbor or other subsidiaries.

                                   3           Fourth, Perez’s arguments – that both XL America and XL Group are subject to specific

                                   4   jurisdiction under agency theory – do not persuade. “While Daimler voided our agency approach

                                   5   for imputing contacts for the purpose of general jurisdiction, it left open the question of whether

                                   6   an agency relationship might justify the exercise of specific jurisdiction.” Williams, 851 F.3d at

                                   7   1023 (9th Cir. 2017). “Assuming . . . that some standard of agency continues to be relevant to the

                                   8   existence of specific jurisdiction.” Id. at 1024 (quotations omitted, emphasis in original). After

                                   9   Daimler and Williams, district courts within the Ninth Circuit have adopted a more traditional test

                                  10   for agency to establish specific jurisdiction, requiring that an agent act “on behalf of” and “subject

                                  11   to [the principal’s] control in the forum.” See Delacruz v. Serv. Corporation Int’l, 1:18–cv–

                                  12   00154–LJO–EPG, 2018 WL 2287962, at *7 (E.D. Cal. May 18, 2018).
Northern District of California
 United States District Court




                                  13           Here, Perez’s arguments are solely that: Indian Harbor was subject to both XL America

                                  14   and XL Group’s control; Indian Harbor did not process or handle Rash Curtis’ claims; and the

                                  15   policy paperwork were written by XL America and XL Group. In other words, Perez avers that

                                  16   Indian Harbor acted as a conduit for XL America and XL Group to operate in this jurisdiction.

                                  17   However, as noted above, Perez’ evidence for such statements is lacking and is contradicted by

                                  18   other evidence put forward by XL entities, where Indian Harbor was the sole company identified

                                  19   in the policy, and is the only company that – based on the current record – had any involvement in

                                  20   the Perez I litigation.

                                  21           Thus, having found Perez’s arguments without merit, the Court concludes that it lacks

                                  22   specific jurisdiction over the XL entities. The Court notes that this holding is consistent with other

                                  23   district courts considering the XL entities with respect to insurance contracts issued by Indian

                                  24   Harbor. See generally, Allegis, 2017 WL 6512240.

                                  25           Finally, Perez avers that to the extent that specific jurisdiction is found to be lacking, he

                                  26   requests an opportunity to conduct jurisdictional discovery. “An order of jurisdictional discovery

                                  27   is not to be had for the taking.” Miller v. Peter Thomas Roth, LLC, No. C19-00698WHA, 2019

                                  28   WL 1507767, at *5 (N.D. Cal. April 5, 2019). Indeed, “‘[w]here a plaintiff's claim of personal
                                                                                          6
                                             Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 7 of 18




                                   1   jurisdiction appears to be both attenuated and based on bare allegations in the face of specific

                                   2   denials made by defendants’,” even limited discovery need not be permitted. Terracom v. Valley

                                   3   Nat’l Bank, 49 F. 3d 555, 562 (9th Cir. 1995). Courts should deny jurisdictional discovery where

                                   4   “it is clear that further discovery would not demonstrate facts sufficient to constitute a basis for

                                   5   jurisdiction,” Wells Fargo & Co. v. Wells Fargo Express Co., 556 F. 2d 406, 430 n.24 (9th Cir.

                                   6   1977), or where the request is “based on little more than a hunch that it might yield jurisdictionally

                                   7   relevant facts.” Boschetto v. Hansing, 539 F. 3d 1011, 1020 (9th Cir. 2008).

                                   8            Here, Perez has not identified specifically what he would hope to uncover through

                                   9   additional jurisdictional discovery that has not already been provided in the prior litigation or in

                                  10   the briefing on this motion. The Court therefore DENIES this request for jurisdictional discovery.3

                                  11            Accordingly, in light of the foregoing analysis, the Court GRANTS the motion to dismiss

                                  12   for lack of jurisdiction.
Northern District of California
 United States District Court




                                  13   II.      MOTION TO DISMISS, OR ALTERNATIVELY, TO STAY
                                  14            Defendants bring a motion to dismiss, or, in the alternative, to stay the case because

                                  15   defendants aver that there is no final judgment entered in the Perez I litigation. Perez opposes the

                                  16   motion, and asserts that dismissal and a stay is not warranted here because there was a final

                                  17   judgment in the Perez I litigation.

                                  18            The legal standards for a Rule 12(b)(6) motion are not in dispute. With respect to a motion

                                  19   to stay, it is well-settled that “the power to stay proceedings is incidental to the power inherent in

                                  20   every court to control the disposition of the causes on its docket with economy of time and effort

                                  21   for itself, for counsel, and for litigants.” Landis v. North American Co., 299 U.S. 248, 254 (1936).

                                  22   Whether to issue a stay in a case is based on the trial court's sound discretion and basic principles

                                  23   of equity, fairness, efficiency, and conservation of judicial resources. See Filtrol Corp. v.

                                  24   Kelleher, 467 F.2d 242, 244 (9th Cir. 1972); see also Leyva v. Certified Grocers of Cal. Ltd., 593

                                  25   F.2d 857, 863 (9th Cir. 1979) (“A trial court may, with propriety, find it is efficient for its own

                                  26
                                                3
                                  27              To the extent that later discovery demonstrates the existence of personal jurisdiction over
                                       either XL America or XL Group, Perez may seek leave to amend to add the entities as parties to
                                  28   this litigation.

                                                                                          7
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 8 of 18




                                   1   docket and the fairest course for the parties to enter a stay of an action before it, pending

                                   2   resolution of independent proceedings which bear upon the case.”).

                                   3          In contemplating a stay, a court should consider (A) the possible damage which may result

                                   4   from the granting of a stay; (B) the hardship or inequity which a party may suffer as a result of

                                   5   denial of a stay; and (C) the orderly course of justice measured in terms of the simplifying or

                                   6   complicating of issues, proof, and questions of law which could be expected to result from a

                                   7   stay. Lockyer v. Mirant Corp., 398 F.3d 1098, 1110 (9th Cir. 2005) (citing CMAX, Inc. v. Hall,

                                   8   300 F.2d 265, 268 (9th Cir. 1962)).

                                   9          In general, a bad faith insurance claim must have a final judgment in the underlying

                                  10   lawsuit in order to confer a claim and jurisdiction. See Mercado v. Allstate Ins. Co., 340 F.3d 824,

                                  11   827 (9th Cir. 2003) (“It is only after a litigated excess judgment is obtained that an insurer’s

                                  12   refusal to settle becomes actionable.”); Hamilton v. Maryland Cas. Co., 27 Cal. 4th 718, 725
Northern District of California
 United States District Court




                                  13   (2002) (failure to settle claim does not mature until an excess judgment is entered against the

                                  14   insured); Safeco Ins. Co. v. Superior Court, 71 Cal. App. 4th 782, 789 (1999) (insurer’s refusal to

                                  15   settle not actionable until final excess judgment obtained); Doser v. Middlesex Mutual Ins. Co.,

                                  16   101 Cal. App. 3d 883, 891 (1980) (assignees could not assert bad faith claim against insurer in

                                  17   absence of final judgment); Finkelstein v. 20th Century Ins. Co., 11 Cal. App. 4th 926, 929-30

                                  18   (1992) (without judgment in excess of the policy limits, insured’s cause of action never matured);

                                  19   Wolkowitz v. Redland Ins. Co., 112 Cal. App. 4th 154, 166 (2003) (bankruptcy court order

                                  20   allowing claim against insured’s estate, pursuant to settlement agreement, was not a judicial

                                  21   determination of insured’s liability to claimant, and could not form premise of insurer’s bad faith

                                  22   failure to settle); RLI Ins. Co. v. CNA Cas. of California, 141 Cal. App. 4th 75, 82-83 (2006)

                                  23   (excess insurer cannot sue the primary insurer for failure to settle within the limits of the primary

                                  24   insurer’s policy, absent an excess judgment against the insured).

                                  25          A final judgment has been entered in the Perez I litigation. See Perez I, Dkt. No. 430

                                  26   (amended final judgment); see also Dkt. No. 370 (initial final judgment). The crux of the dispute,

                                  27   however, is whether a final judgment requires the exhaustion of all appeals in order to maintain a

                                  28   claim for a breach of the good faith and fair dealing provision. Defendants cite authority
                                                                                          8
                                          Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 9 of 18




                                   1   suggesting that a dismissal or a stay is warranted where parties are engaged in appeal of the

                                   2   judgment obtained in the trial court. See Stafford v. Allstate Ins. Co., No. C 97-2493 FMS, 1997

                                   3   WL 732486, at *2 (N.D. Cal. Nov. 19, 1997) (dismissing an assignee’s bad faith complaint based

                                   4   on the absence of a final judgment, where the underlying judgment was vacated and on appeal);

                                   5   Nationwide Ins. Co. v. Superior Court, 128 Cal. App. 3d 711, 715 (1982) (“When a court speaks

                                   6   of a final determination of liability it has reference to a judgment that is final for res judicata

                                   7   purposes . . . not for purposes of appeal. The reason is apparent: unless the determination of

                                   8   liability and the amount of damages were finally determined in the res judicata sense, the insurer

                                   9   would not be collaterally estopped by the judgment from litigating in the third party action facts

                                  10   relating to the question of liability and damages.”); McKee v. National Union Fire Ins. Co., 15

                                  11   Cal. App. 4th 282, 287 (1993) (“without a doubt, ‘final’ means after an appeal is concluded or the

                                  12   time within which to appeal has passed.”).
Northern District of California
 United States District Court




                                  13           Defendants’ arguments do not persuade. First, as Perez points out, there is some California

                                  14   state authority suggesting that a suit may be commenced after the entry of a judgment, but before

                                  15   the finality of all appeals. See Archdale v. American Int’l Specialty Lines Ins. Co., 154 Cal. App.

                                  16   4th 449, 478 (2007) (“We therefore hold that while an insured might file an action for breach of

                                  17   the implied covenant upon entry of the excess judgment, the insured also is entitled to await

                                  18   finality before bringing his action and, pending such finality, the running of the limitations period

                                  19   is tolled.” (emphasis in original)).

                                  20           Second, and more significantly, “unlike California state court judgments, federal

                                  21   judgments like the one in [Perez]’s prior federal action are deemed final when entered, even if an

                                  22   appeal is pending.” Liu v. Levinson, 17-cv--5384-JSW, 2018 WL 10604346, at *7 (N.D. Cal. May

                                  23   11, 2018) (citing Sosa v. DIRECTV, Inc., 437 F.3d 923, 928 (9th Cir. 2006)). This contrasts to

                                  24   California state law, where “a judgment is not final during the pendency of and until the resolution

                                  25   of an appeal.” Louen v. City of Fresno, 1:04-cv-06556-OWW SMS, 2007 WL 2288321, at *3

                                  26   (E.D. Cal. Aug. 8, 2007) (citing Sosa, 437 F.3d at 928). Thus, because the Perez I litigation was

                                  27   before a federal court, and a final judgment was entered in that matter, the Court concludes –

                                  28   despite a pending appeal before the Ninth Circuit Court of Appeals – that there is a final judgment
                                                                                           9
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 10 of 18




                                   1   sufficient to state a claim based on a breach of the good faith and fair dealing provision, and that a

                                   2   stay and a dismissal are not warranted.

                                   3          Accordingly, the motion to dismiss, or, alternatively, to stay is DENIED.

                                   4   III.   MOTION TO STRIKE
                                   5          The parties dispute whether materials used for or in connection with the mediation in the

                                   6   underlying Perez I litigation should be stricken from the allegations and exhibits of the complaint.

                                   7   Specifically, defendants aver that the confidentiality agreement that all participants signed –

                                   8   including Perez, Rash Curtis, and Indian Harbor – states that the mediation shall be subject to the

                                   9   provisions of California Evidence Code sections 1115, et seq, and that all statements and/or

                                  10   writings made for the purpose of, in the course of, or pursuant to the mediation shall be

                                  11   inadmissible in any civil proceeding, pursuant to California Evidence Code section 1119. Thus,

                                  12   defendants seek to strike the following: (1) Paragraphs 1 and 15 of the complaint; (2) paragraphs
Northern District of California
 United States District Court




                                  13   15, 16, 17, 18, 20, 21, 22, 23, 26, 27, 30 and 32 of Exhibit 1 to the complaint; and (3) Exhibits I, J,

                                  14   K, M, and N to Exhibit 1 to the complaint.

                                  15          A.      Legal Standard
                                  16          Rule 12(f) allows a court to strike “redundant, immaterial, impertinent, or scandalous

                                  17   matter” from a pleading. A court may grant a motion to strike where “the matter to be stricken

                                  18   clearly could have no possible bearing on the subject of the litigation.” In re Arris Cable Modem

                                  19   Consumer Litig., Case No. 17-CV-01834-LHK, 2018 WL 288085, at *5 (N.D. Cal. Jan. 4, 2018).

                                  20   The purpose of a Rule 12(f) motion is to “avoid the expenditure of time and money that must arise

                                  21   from litigating spurious issues by dispensing with those issues prior to trial.” Sydney-Vinstein v.

                                  22   A.H. Robins Co., 697 F.2d 880, 885 (9th Cir. 1983).

                                  23          B.      Analysis
                                  24          The confidentiality agreement provides:

                                  25                  The mediation to which this agreement pertains shall be subject to the
                                                      provisions of [California] Evidence Code sections 1115 et seq. All
                                  26                  statements and/or writings (as defined by Evidence Code section 250)
                                                      made for the purpose of, in the course of, or pursuant to the mediation
                                  27                  or mediation consultation as defined by Evidence Code section 1115
                                                      shall be inadmissible in any civil proceeding pursuant to Evidence
                                  28                  Code section 1119. This shall include the fact of mediation as well as
                                                                                        10
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 11 of 18



                                                      all communications, negotiations or settlement discussions by and
                                   1                  between all participants in the course of such mediation or mediation
                                                      consultation. All participants agree that any such communications
                                   2                  shall remain confidential pursuant to Evidence Code 1119(c).
                                   3   (Dkt. No. 14-2 at (Williams Decl., Ex. A).)

                                   4          Defendants aver that, based on the foregoing, the Court should respect the mediation

                                   5   participants’ contractual choice of California law, and therefore strike the mediation materials.

                                   6   Frontier Oil Corp. v. RLI Ins. Co., 153 Cal. App. 4th 1436, 1450 n.7 (2007) (“If the parties state

                                   7   their intention in an express choice-of-law clause, California courts ordinarily will enforce the

                                   8   parties’ stated intention[.]”). Indeed, the Ninth Circuit has recently affirmed a district court’s

                                   9   application and enforcement of the mediation confidentiality statutes pursuant to parties’

                                  10   mediation agreement that expressly adopted California law, where the insured brought an action

                                  11   against its insurer for breach of contract and bad faith for refusal to fund a settlement of the

                                  12   underlying shareholder class action against the insured. See Apollo Educ. Grp., Inc. v. Nat'l Union
Northern District of California
 United States District Court




                                  13   Fire Ins. Co. of Pittsburgh, PA, 784 F. App’x 500, 502 (9th Cir. 2019).

                                  14          Having reviewed the agreement and the authority above, the Court agrees that the

                                  15   confidentiality agreement – as agreed to by the parties in the Perez I litigation – applies in this

                                  16   matter, and therefore California state’s mediation confidentiality provisions guide the Court in its

                                  17   determination of whether the materials should be stricken. Perez’s contentions to the contrary –

                                  18   that the agreement is null and void – do not persuade.4

                                  19          California Evidence Code section 1119, encompassing the mediation confidentiality

                                  20   privilege, provides:

                                  21                  (a) No evidence of anything said or any admission made for the
                                                      purpose of, in the course of, or pursuant to, a mediation or a mediation
                                  22                  consultation is admissible or subject to discovery, and disclosure of
                                                      the evidence shall not be compelled, in any arbitration, administrative
                                  23                  adjudication, civil action, or other noncriminal proceeding in which,
                                                      pursuant to law, testimony can be compelled to be given.
                                  24
                                                      (b) No writing, as defined in Section 250, that is prepared for the
                                  25                  purpose of, in the course of, or pursuant to, a mediation or a mediation
                                                      consultation, is admissible or subject to discovery, and disclosure of
                                  26                  the writing shall not be compelled, in any arbitration, administrative
                                  27
                                              4
                                  28            This is especially so where Perez’s claim is brought as a contract claim, and not as a
                                       claim sounding in tort.
                                                                                       11
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 12 of 18



                                                      adjudication, civil action, or other noncriminal proceeding in which,
                                   1                  pursuant to law, testimony can be compelled to be given.
                                   2                  (c) All communications, negotiations, or settlement discussions by
                                                      and between participants in the course of a mediation or a mediation
                                   3                  consultation shall remain confidential.
                                   4   Cal. Evid. Code § 1119.

                                   5          Further, California Evidence Code section 1122 sets forth limited exceptions for the

                                   6   admission of evidence produced during mediation, which provides, in relevant part:

                                   7
                                                      (a) A communication or a writing, as defined in Section 250, that is
                                   8                  made or prepared for the purpose of, or in the course of, or pursuant
                                                      to, a mediation or a mediation consultation, is not made inadmissible,
                                   9                  or protected from disclosure, by provisions of this chapter if any of
                                                      the following conditions are satisfied:
                                  10
                                                      (1) All persons who conduct or otherwise participate in the mediation
                                  11                  expressly agree in writing, or orally in accordance with Section 1118,
                                                      to disclosure of the communication, document, or writing.
                                  12
Northern District of California
 United States District Court




                                                      (2) The communication, document, or writing was prepared by or on
                                  13                  behalf of fewer than all the mediation participants, those participants
                                                      expressly agree in writing, or orally in accordance with Section 1118,
                                  14                  to its disclosure, and the communication, document, or writing does
                                                      not disclose anything said or done or any admission made in the
                                  15                  course of the mediation[.]
                                  16   Cal. Evid. Code § 1122.

                                  17          As the moving party, it is defendants’ burden to prove that the disputed allegations and

                                  18   exhibits are protected by the mediation privilege. See Wimsatt v. Superior Court, 152 Cal. App.

                                  19   4th 137, 160 (2007). “To establish whether a communication is protected by mediation

                                  20   confidentiality, the timing, context, and content of the communication must be considered.” Pac.

                                  21   Marine Ctr., Inc. v. Philadelphia Indem. Ins. Co., No. 1:13–CV–00992–AWI, 2015 WL 1565362,

                                  22   at *8 (E.D. Cal. Apr. 8, 2015). “Mediation confidentiality is to be applied where the writing, or

                                  23   statement would not have existed but for a mediation communication, negotiation, or settlement

                                  24   discussion.” Wimsatt, 152 Cal. App. 4th at 160 (emphasis supplied). See also Lappe v. Superior

                                  25   Court, 232 Cal. App. 4th 774, 783 (2014) (“Notwithstanding the statutes’ broad scope, the factual

                                  26   contents of a conversation or writing are not automatically deemed confidential simply because

                                  27   they are included in a mediation communication.”). Even communications that would not have

                                  28   occurred “but for” a mediation are not necessarily confidential – the relevant context and purpose
                                                                                        12
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 13 of 18




                                   1   of the communications must still be considered. See, e.g. Pac. Marine Ctr., Inc., 2015 WL

                                   2   1565362, at *7 (“Although the communications considered by the court in Long Beach Memorial

                                   3   Medical Center would not have occurred but-for the prior mediations, that did not automatically

                                   4   extend the scope of the mediation confidentiality under [CEC § 1119]. The same is true of the

                                   5   post-mediation communications in this case—the mere fact these communications arose as a result

                                   6   of the mediation and settlement does not mean they were made ‘pursuant to’ the mediation and are

                                   7   thus confidential.” (emphasis in original)) (citing Long Beach Memorial Med. Ctr. v. Superior

                                   8   Court, 172 Cal. App. 4th 865, 875 (2009)). Settlement communications that coincide with other

                                   9   non-settlement communications, such as discovery or general litigation concerns, are not made

                                  10   “pursuant to” mediation – even if such communications are made temporally close to a mediation.

                                  11   See id. at *10 (“Beyond the temporal-scope limitations to the mediation confidentiality . . .

                                  12   [p]laintiffs have failed to establish the necessary nexus between the post-mediation
Northern District of California
 United States District Court




                                  13   communications sought by [defendant] and the confidential communications during the course of

                                  14   the mediation.”).

                                  15          Based on the above, the Court rules as follows with respect to each request to strike:5

                                  16         Paragraphs 1 and 15 of the complaint: DENIED. These paragraphs generally restate facts

                                  17          that can be gleamed from the Perez I public docket. These facts would not be subject to

                                  18          the mediation confidentiality privilege. To the extent that the statement references a

                                  19
                                              5
                                                  The Court expressly notes that the rulings below regarding the striking of certain
                                  20
                                       paragraphs and exhibits from the complaint is confined solely to the arguments raised in the
                                  21   motion to strike itself. The Court expressly reserves ruling on the issue of the overall admissibility
                                       and use of such documents and statements for the claims at issue; in other words, if a separate
                                  22   future showing regarding Perez’s due process rights is made, the Court may rule differently. See
                                       YS Garments v. Continental Cas. Co., Case No.: CV 17-03345 SJO (JEMx), 2018 WL 3830178, at
                                  23   *3 n.3 (C.D. Cal. July 13, 2018) (“Although [CEC § 1119] typically strictly precludes mediation
                                  24   discussion[s], such evidence may be introduced if necessary for a party to raise an adequate
                                       defense; barring such evidence may violate due process.”); Cassel v. Superior Court, 51 Cal. 4th
                                  25   113, 119 (2011) (“We must apply the plain terms of the mediation confidentiality statutes to the
                                       facts of this case unless such a result would violate due process, or would lead to absurd results
                                  26   that clearly undermine the statutory purpose.”) (emphasis supplied). See also Milhouse v.
                                       Travelers Commercial Ins. Co., 982 F. Supp. 2d 1088, 1108 (C.D. Cal. 2013) (holding that
                                  27   excluding parties’ mediation statements “would have been to deny [defendant] of its due process
                                  28   right to present a defense.”).

                                                                                        13
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 14 of 18




                                   1          rejection of settlement offers and a refusal to negotiate, defendants do not demonstrate that

                                   2          a nexus to or were made pursuant to any mediation. With respect to defendants’ walking

                                   3          out of the mediation without making a settlement offer, non-communicative mediation

                                   4          conduct is admissible under the California statutes. See Harman v. Golden Eagle Ins. Co.,

                                   5          Case No.: 17-cv-2328-AJB-MDD, 2018 WL 1791915, at *3 (S.D. Cal. Apr. 16, 2018)

                                   6          (“Harman is correct, though, that the rule does not protect conduct – only communications

                                   7          and writings.”); Lotes Co., Ltd. v. Hon Hair Precision Indus. Co., Ltd., No. C 11-01036

                                   8          WHA, 2017 WL 282583, at *5 (N.D. Cal. Jan. 23, 2017) (“Lotes’s bald assertion that all

                                   9          conduct in the course of a mediation is necessarily communicative . . . is flat-out wrong.”)

                                  10          (internal quotation marks omitted). Further, the fact an offer was not made, or not

                                  11          communicated, at a mediation is not privileged. See Hart v. Larson, Case No.: 3:16-cv-

                                  12          01460-BEN-MDD, 2018 WL 4053317, at *4 (S.D. Cal. Aug. 24, 2018) (“[T]he Court
Northern District of California
 United States District Court




                                  13          overruled Defendants’ objections to the Kaufman Decl.’s discussion of settlement offers

                                  14          not conveyed in August 2014 because settlement offers not conveyed are not writings and

                                  15          communications made “for the purpose of, in the course of, or pursuant to, a mediation.”

                                  16          (emphasis in original, internal quotation marks omitted)); Atmel Corp. v. St. Paul Fire &

                                  17          Marine Ins. Co., 421 F. Supp. 2d 1265, 1272 (N.D. Cal. 2006) (evidence that insurer did

                                  18          not fund settlement resulting from mediation is not privileged); Doublevision Entm’t, LLC

                                  19          v. Navigators Specialty Ins. Co., No. C 14-02848 WHA, 2015 WL 370111, at *3 (N.D.

                                  20          Cal. Jan. 28, 2015) (interrogatory asking insurer to “Identify, in full, why YOU would not

                                  21          authorize a $200,000 settlement at the MEDIATION” was not privileged).6

                                  22         Paragraph 15 of exhibit 1 to the complaint, and exhibit I thereto: DENIED. Defendants fail

                                  23          to demonstrate any nexus between this paragraph and exhibit and the mediation. See, e.g.,

                                  24          Wimsatt, 152 Cal. App. 4th at 161 (holding that settlement communications that occurred

                                  25
                                              6
                                  26             The Court rejects defendants’ arguments that its silence in the mediation is
                                       communicative. While the Court recognizes that in some instances, “silence and other conduct
                                  27   can be communicative,” such conduct generally pertains to adoptive admissions, which is not
                                       relevant to the matter here. See Chodosh v. Trotter, No. D070952, 2017 WL 4020447, at *10
                                  28   (Cal. Ct. App. Sept. 13, 2017).

                                                                                       14
                                       Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 15 of 18




                                   1        “a month or a few days before the mediation, during a telephone call to schedule

                                   2        depositions” may have occurred even if there was no mediation, and that, accordingly, the

                                   3        statements were not made “for the purpose of, in the course of, or pursuant to mediation”).

                                   4        See also Doublevision Entm’t, 2015 WL 370111, at *4 (“The email contained the word

                                   5        mediation, but a mere reference to a mediation in the near future does not bring this email

                                   6        within the scope of the privilege.”). Further, Rash Curtis’ counsel Mark Ellis’s July 15,

                                   7        2017 email does not constitute an “offer” of settlement, but was rather an explicit

                                   8        statement that a “prior settlement” would not be “re-offered”; the absence of an offer, prior

                                   9        to mediation, is not mediation privileged. See Harman, 2018 WL 1791915, at *2.

                                  10        Moreover, the Court highlights that the statement itself reflects that Rash Curtis disclaims

                                  11        any knowledge of the statement, suggesting it was not made in connection with the

                                  12        mediation.
Northern District of California
 United States District Court




                                  13       Paragraph 16 of exhibit 1 to the complaint, and exhibit J thereto: GRANTED IN PART,

                                  14        DENIED IN PART. The fact that Rash Curtis exchanged a mediation brief on August 14,

                                  15        2017 is not itself privileged. However, the remainder of the paragraph summarizing the

                                  16        content therein and the attached exhibit itself, which is a writing prepared by Rash Curtis

                                  17        for the purposes of mediation, are subject to the California mediation confidentiality

                                  18        privilege. See Wimsatt, 152 Cal. App. 4th at 158 (“Mediation briefs epitomize the types of

                                  19        writings which the mediation confidentiality statutes have been designed to protect from

                                  20        disclosure.”). Perez does not otherwise demonstrate that an exception to the mediation

                                  21        privilege applies.

                                  22       Paragraph 17 of exhibit 1 to the complaint: GRANTED IN PART, DENIED IN PART. Perez’s

                                  23        statement of offer made in the mediation is a statement that is subject to the California

                                  24        mediation confidentiality privilege. The remainder of the paragraph, noting the general

                                  25        details of the mediation, and that Rash Curtis walked out and made no settlement offer, is

                                  26        not a statement, writing, or communication that is subject to the mediation confidentiality

                                  27        provision. See, supra, Harman, 2018 WL 1791915, at *3; Lotes Co., 2017 WL 282583, at

                                  28        *5; Hart, 2018 WL 4053317, at *4; Atmel Corp., 421 F. Supp. 2d at 1272; Doublevision
                                                                                      15
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 16 of 18




                                   1          Entm’t, 2015 WL 370111, at *3.

                                   2         Paragraph 18 of exhibit 1 to the complaint, and exhibit K thereto: GRANTED IN PART,

                                   3          DENIED IN PART. Paragraph 18 and exhibit K include discussions of what Perez stated in

                                   4          the mediation itself, which would be subject to the California mediation confidentiality

                                   5          privilege. Defendants do not otherwise demonstrate that the statement in paragraph 18,

                                   6          “XL still did not make a counteroffer or express any interest in settlement,” or the

                                   7          remainder of the email – other than those statements referencing offers communicated by

                                   8          Perez during the mediation – are subject to the mediation confidentiality privilege.7

                                   9         Paragraphs 20-21, and 23 of exhibit 1 to the complaint, and exhibits M and N thereto:

                                  10          DENIED. Defendants do not demonstrate a nexus between these paragraphs and the

                                  11          mediation that occurred on August 16, 2018. This is so where the emails themselves

                                  12          evidence a request to conduct further settlement discussions.
Northern District of California
 United States District Court




                                  13         Paragraph 22 of exhibit 1 to the complaint: DENIED. Defendants do not demonstrate any

                                  14          nexus between this paragraph and the mediation; moreover, the paragraph lists certain facts

                                  15          that are available on the public docket in Perez I.

                                  16         Paragraphs 26 and 27 of exhibit 1 to the complaint: DENIED. Defendants concede in their

                                  17          briefing and conceded at oral argument that statements made beyond September 18, 2017

                                  18          would not be subject to the California mediation privilege. Moreover, neither of these

                                  19          paragraphs incorporate or reference any communications made during the mediation itself.

                                  20         Paragraphs 30 and 32 of exhibit 1 to the complaint: GRANTED IN PART, DENIED IN PART.

                                  21          Perez’s reference in paragraph 32 to his offer of $875,000 made during the mediation is a

                                  22          communication that is subject to the California mediation privilege. The remaining

                                  23

                                  24          7
                                                 Although defendants assert that the confidentiality agreement, which agrees to extend the
                                  25   10-day period set out under the California mediation confidentiality provisions, lasted until
                                       September 18, 2017, defendants provide no evidence that the “mediation effort” was ongoing
                                  26   beyond the day of the mediation on August 16, 2017. Indeed, that the confidentiality agreement
                                       uses the singular “effort” instead of “efforts” suggests that the parties likely meant for any
                                  27   privilege to end once the mediation itself was terminated. Here, it is undisputed that the mediation
                                       ended on August 17, 2017. Thus, the Court concludes that statements beyond this date are not
                                  28   privileged unless otherwise divulging information that was shared during the mediation itself.

                                                                                        16
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 17 of 18




                                   1          settlement offers predate the mediation and are not subject to the California mediation

                                   2          privilege. The paragraphs otherwise contain no other reference to writings or

                                   3          communications that would be protected by the privilege.

                                   4          Accordingly, in light of the above, the Court GRANTS IN PART and DENIES IN PART the

                                   5   motion to strike.

                                   6   IV.    CONCLUSION
                                   7          For the foregoing reasons, the Court HEREBY ORDERS as follows:

                                   8          (1) the motion to dismiss for lack of personal jurisdiction is GRANTED;

                                   9          (2) Defendants XL America and XL Group are DISMISSED from this action for lack of

                                  10              personal jurisdiction;

                                  11          (3) the motion to dismiss and/or stay is DENIED;

                                  12          (4) the motion to strike is GRANTED IN PART and DENIED IN PART; and
Northern District of California
 United States District Court




                                  13          (5) The following paragraphs and exhibits are STRICKEN:

                                  14                  a. Paragraph 16 of exhibit 1 to the complaint, and exhibit J thereto in their entirety

                                  15                       except for the first sentence of paragraph 16 “On August 14, 2017, the parties

                                  16                       exchanged mediation briefs.”

                                  17                  b. Paragraph 17 of exhibit 1 to the complaint, the following sentences: “Perez’s

                                  18                       counsel offered to settle the case for $825,000. The parties hereto believe this

                                  19                       offer was fair and reasonable. The offer was below the $3 million policy limit

                                  20                       and was also below the $1 million purported TCPA sub-limit”;

                                  21                  c. Paragraph 18 of exhibit 1 to the complaint in its entirety except for the date and

                                  22                       the sentence “XL still did not make a counteroffer or express any interest in

                                  23                       settlement”, and exhibit K thereto, the following statements: “It was your

                                  24                       clients who demanded an extortionate amount at mediation.”, “we made an

                                  25                       offer at the mediation and”, “Your last offer was $825,000, right?”, and

                                  26                       “Correct.”

                                  27                  d. Paragraph 32 of exhibit 1 to the complaint, the following part: “and (4) Perez’s

                                  28                       August 16, 2017 offer to settle for $825,000, which was rejected when XL
                                                                                          17
                                         Case 4:19-cv-07288-YGR Document 32 Filed 05/11/20 Page 18 of 18




                                   1                     refused to make any counteroffer (see Exhibit K, at 6).”

                                   2          CONSISTENT WITH THIS ORDER:

                                   3          Perez shall file an amended complaint consistent with this Order by Monday, May 18,

                                   4   2020. Substantive changes are not allowed. Perez shall provide counsel for Indian Harbor with a

                                   5   redline courtesy copy so that it can easily confirm the redactions and changes made. Indian

                                   6   Harbor shall file an answer to the complaint by June 1, 2020.

                                   7          A case management conference is hereby scheduled for June 29, 2020 at 2:00 p.m. In

                                   8   light of the uncertainties with the ongoing coronavirus disease (COVID-19) pandemic, the parties

                                   9   are instructed to check the Court’s scheduling notes to determine whether the conference will be

                                  10   held in person or by some alternate platform.

                                  11          This Order terminates Docket Numbers 11, 13, and 14.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: May 11, 2020
                                                                                              YVONNE GONZALEZ ROGERS
                                  14                                                         UNITED STATES DISTRICT JUDGE
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                       18
